                                                 Case 2:20-cv-07588-JWH-E Document 28 Filed 02/09/21 Page 1 of 12 Page ID #:154



                                                      1   SHARTSIS FRIESE LLP
                                                          ROBERT CHARLES WARD (Bar #160824) (Admission Pending)
                                                      2   rward@sflaw.com
                                                          SANJEET S. GANJAM (Bar #285615)
                                                      3   sganjam@sflaw.com
                                                          One Maritime Plaza, Eighteenth Floor
                                                      4   San Francisco, CA 94111-3598
                                                          Telephone:    (415) 421-6500
                                                      5   Facsimile:    (415) 421-2922

                                                      6   Attorneys for Defendant STARCITY PROPERTIES, INC., a Delaware corporation

                                                      7

                                                      8
                                                                                       UNITED STATES DISTRICT COURT
                                                      9
                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                     10

                                                     11
                                                          VENICE BUILDING, LLC, a Colorado                 Case No. 2:20-CV-07588-JWH (Ex)
                      SAN FRANCISCO, CA 94111-3598




                                                     12   limited liability company,
SHARTSIS FRIESE LLP




                                                                                                           STIPULATED PROTECTIVE ORDER
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13                  Plaintiff,
                                                     14          v.                                        Trial Date:     June 7, 2021
                                                     15   STARCITY PROPERTIES, INC., a
                                                          Delaware corporation,
                                                     16
                                                                         Defendant.
                                                     17

                                                     18

                                                     19   I.     PURPOSES AND LIMITATIONS
                                                     20          Discovery in this action is likely to involve production of confidential, proprietary, or

                                                     21   private information for which special protection from public disclosure and from use for any

                                                     22   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby

                                                     23   stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties

                                                     24   acknowledge that this Order does not confer blanket protections on all disclosures or responses

                                                     25   to discovery and that the protection it affords from public disclosure and use extends only to the

                                                     26   limited information or items that are entitled to confidential treatment under the applicable legal

                                                     27   principles. The parties further acknowledge, as set forth in Section XII(C), below, that this

                                                     28   Stipulated Protective Order does not entitle them to file confidential information under seal;
                                                                                                         -1-
                                                          Case No.                           STIPULATED PROTECTIVE ORDER
                                                          2:20-CV-07588-JWH (Ex)
                                                 Case 2:20-cv-07588-JWH-E Document 28 Filed 02/09/21 Page 2 of 12 Page ID #:155



                                                      1   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will

                                                      2   be applied when a party seeks permission from the Court to file material under seal.

                                                      3   II.    GOOD CAUSE STATEMENT
                                                      4          This action is likely to involve trade secrets, customer and pricing lists and other valuable
                                                      5   research, development, commercial, financial, technical and/or proprietary information for which
                                                      6   special protection from public disclosure and from use for any purpose other than prosecution of
                                                      7   this action is warranted. Such confidential and proprietary materials and information consist of,
                                                      8   among other things, confidential business or financial information, information regarding
                                                      9   confidential business practices, or other confidential research, development, or commercial
                                                     10   information (including information implicating privacy rights of third parties), information
                                                     11   otherwise generally unavailable to the public, or which may be privileged or otherwise protected
                      SAN FRANCISCO, CA 94111-3598




                                                     12   from disclosure under state or federal statutes, court rules, case decisions, or common law.
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of disputes
                                                     14   over confidentiality of discovery materials, to adequately protect information the parties are
                                                     15   entitled to keep confidential, to ensure that the parties are permitted reasonable necessary uses of
                                                     16   such material in preparation for and in the conduct of trial, to address their handling at the end of
                                                     17   the litigation, and serve the ends of justice, a protective order for such information is justified in
                                                     18   this matter. It is the intent of the parties that information will not be designated as confidential
                                                     19   for tactical reasons and that nothing be so designated without a good faith belief that it has been
                                                     20   maintained in a confidential, non-public manner, and there is good cause why it should not be
                                                     21   part of the public record of this case.
                                                     22   III.   DEFINITIONS
                                                     23          A.      Action: the above-captioned action.
                                                     24          B.      Challenging Party: A Party or Non-Party that challenges the designation of
                                                     25   information or items under this Order.
                                                     26          C.      “CONFIDENTIAL” Information or Items: Information (regardless of how it is
                                                     27   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
                                                     28   of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
                                                                                                           -2-
                                                          Case No.                             STIPULATED PROTECTIVE ORDER
                                                          2:20-CV-07588-JWH (Ex)
                                                 Case 2:20-cv-07588-JWH-E Document 28 Filed 02/09/21 Page 3 of 12 Page ID #:156



                                                      1             D.   Counsel: Outside Counsel of Record and House Counsel (as well as their support

                                                      2   staff).

                                                      3             E.   Designating Party: A Party or Non-Party that designates information or items that

                                                      4   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                                                      5             F.   Disclosure or Discovery Material: All items or information, regardless of the

                                                      6   medium or manner in which it is generated, stored, or maintained (including, among other things,

                                                      7   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                                                      8   responses to discovery in this matter.

                                                      9             G.   Expert: A person with specialized knowledge or experience in a matter pertinent

                                                     10   to the litigation who has been retained by a Party or its counsel to serve as an expert witness or as

                                                     11   a consultant in this Action.
                      SAN FRANCISCO, CA 94111-3598




                                                     12             H.   House Counsel: Attorneys who are employees of a party to this Action. House
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   Counsel does not include Outside Counsel of Record or any other outside counsel.

                                                     14             I.   Non-Party: Any natural person, partnership, corporation, association, or other

                                                     15   legal entity not named as a Party to this action.

                                                     16             J.   Outside Counsel of Record: Attorneys who are not employees of a party to this

                                                     17   Action but are retained to represent or advise a party to this Action and have appeared in this

                                                     18   Action on behalf of that party or are affiliated with a law firm which has appeared on behalf of

                                                     19   that party, and includes support staff.

                                                     20             K.   Party: Any party to this Action, including all of its officers, directors, employees,

                                                     21   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                                     22             L.   Producing Party: A Party or Non-Party that produces Disclosure or Discovery

                                                     23   Material in this Action.

                                                     24             M.   Professional Vendors: Persons or entities that provide litigation support services

                                                     25   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

                                                     26   organizing, storing, or retrieving data in any form or medium) and their employees and

                                                     27   subcontractors.

                                                     28             N.   Protected Material: Any Disclosure or Discovery Material that is designated as
                                                                                                          -3-
                                                          Case No.                            STIPULATED PROTECTIVE ORDER
                                                          2:20-CV-07588-JWH (Ex)
                                                 Case 2:20-cv-07588-JWH-E Document 28 Filed 02/09/21 Page 4 of 12 Page ID #:157



                                                      1   “CONFIDENTIAL.”

                                                      2          O.      Receiving Party: A Party that receives Disclosure or Discovery Material from a

                                                      3   Producing Party.

                                                      4   IV.    SCOPE
                                                      5          The protections conferred by this Stipulation and Order cover not only Protected Material
                                                      6   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
                                                      7   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
                                                      8   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
                                                      9          Any use of Protected Material at trial shall be governed by the orders of the trial judge.
                                                     10   This Order does not govern the use of Protected Material at trial.
                                                     11   V.     DURATION
                      SAN FRANCISCO, CA 94111-3598




                                                     12          Even after final disposition of this litigation, the confidentiality obligations imposed by
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
                                                     14   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
                                                     15   claims and defenses in this Action, with or without prejudice; and (2) final judgment herein after
                                                     16   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
                                                     17   Action, including the time limits for filing any motions or applications for extension of time
                                                     18   pursuant to applicable law.
                                                     19   VI.    DESIGNATING PROTECTED MATERIAL
                                                     20          A.      Exercise of Restraint and Care in Designating Material for Protection
                                                     21                  1.        Each Party or Non-Party that designates information or items for
                                                     22   protection under this Order must take care to limit any such designation to specific material that
                                                     23   qualifies under the appropriate standards. The Designating Party must designate for protection
                                                     24   only those parts of material, documents, items, or oral or written communications that qualify so
                                                     25   that other portions of the material, documents, items, or communications for which protection is
                                                     26   not warranted are not swept unjustifiably within the ambit of this Order.
                                                     27                  2.        Mass,   indiscriminate,   or   routinized   designations   are   prohibited.
                                                     28   Designations that are shown to be clearly unjustified or that have been made for an improper
                                                                                                          -4-
                                                          Case No.                            STIPULATED PROTECTIVE ORDER
                                                          2:20-CV-07588-JWH (Ex)
                                                 Case 2:20-cv-07588-JWH-E Document 28 Filed 02/09/21 Page 5 of 12 Page ID #:158



                                                      1   purpose (e.g., to unnecessarily encumber the case development process or to impose unnecessary

                                                      2   expenses and burdens on other parties) may expose the Designating Party to sanctions.

                                                      3                  3.        If it comes to a Designating Party’s attention that information or items that

                                                      4   it designated for protection do not qualify for protection, that Designating Party must promptly

                                                      5   notify all other Parties that it is withdrawing the inapplicable designation.

                                                      6          B.      Manner and Timing of Designations
                                                      7                  1.        Except as otherwise provided in this Order (see, e.g., Section B(2)(b)
                                                      8   below), or as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
                                                      9   protection under this Order must be clearly so designated before the material is disclosed or
                                                     10   produced.
                                                     11                  2.        Designation in conformity with this Order requires the following:
                      SAN FRANCISCO, CA 94111-3598




                                                     12                            a.     For information in documentary form (e.g., paper or electronic
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   documents, but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                                     14   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                                                     15   “CONFIDENTIAL legend”), to each page that contains protected material. If only a portion or
                                                     16   portions of the material on a page qualifies for protection, the Producing Party also must clearly
                                                     17   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
                                                     18                            b.     A Party or Non-Party that makes original documents available for
                                                     19   inspection need not designate them for protection until after the inspecting Party has indicated
                                                     20   which documents it would like copied and produced. During the inspection and before the
                                                     21   designation, all of the material made available for inspection shall be deemed
                                                     22   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied and
                                                     23   produced, the Producing Party must determine which documents, or portions thereof, qualify for
                                                     24   protection under this Order. Then, before producing the specified documents, the Producing
                                                     25   Party must affix the “CONFIDENTIAL legend” to each page that contains Protected Material. If
                                                     26   only a portion or portions of the material on a page qualifies for protection, the Producing Party
                                                     27   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
                                                     28   margins).
                                                                                                           -5-
                                                          Case No.                             STIPULATED PROTECTIVE ORDER
                                                          2:20-CV-07588-JWH (Ex)
                                                 Case 2:20-cv-07588-JWH-E Document 28 Filed 02/09/21 Page 6 of 12 Page ID #:159



                                                      1                            c.     For testimony given in depositions, that the Designating Party

                                                      2   identify the Disclosure or Discovery Material on the record, before the close of the deposition all

                                                      3   protected testimony.

                                                      4                            d.     For information produced in form other than document and for any

                                                      5   other tangible items, that the Producing Party affix in a prominent place on the exterior of the

                                                      6   container or containers in which the information is stored the legend “CONFIDENTIAL.” If

                                                      7   only a portion or portions of the information warrants protection, the Producing Party, to the

                                                      8   extent practicable, shall identify the protected portion(s).

                                                      9          C.       Inadvertent Failure to Designate
                                                     10                   1.       If timely corrected, an inadvertent failure to designate qualified
                                                     11   information or items does not, standing alone, waive the Designating Party’s right to secure
                      SAN FRANCISCO, CA 94111-3598




                                                     12   protection under this Order for such material. Upon timely correction of a designation, the
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   Receiving Party must make reasonable efforts to assure that the material is treated in accordance
                                                     14   with the provisions of this Order.
                                                     15   VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                     16          A.       Timing of Challenges
                                                     17                   1.       Any party or Non-Party may challenge a designation of confidentiality at
                                                     18   any time that is consistent with the Court’s Scheduling Order.
                                                     19          B.       Meet and Confer
                                                     20                   1.       The Challenging Party shall initiate the dispute resolution process under
                                                     21   Local Rule 37-1 et seq.
                                                     22                   2.       The burden of persuasion in any such challenge proceeding shall be on the
                                                     23   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass
                                                     24   or impose unnecessary expenses and burdens on other parties) may expose the Challenging Party
                                                     25   to sanctions.    Unless the Designating Party has waived or withdrawn the confidentiality
                                                     26   designation, all parties shall continue to afford the material in question the level of protection to
                                                     27   which it is entitled under the Producing Party’s designation until the Court rules on the
                                                     28   challenge.
                                                                                                           -6-
                                                          Case No.                             STIPULATED PROTECTIVE ORDER
                                                          2:20-CV-07588-JWH (Ex)
                                                 Case 2:20-cv-07588-JWH-E Document 28 Filed 02/09/21 Page 7 of 12 Page ID #:160



                                                      1   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

                                                      2          A.      Basic Principles

                                                      3                  1.        A Receiving Party may use Protected Material that is disclosed or

                                                      4   produced by another Party or by a Non-Party in connection with this Action only for prosecuting,

                                                      5   defending, or attempting to settle this Action. Such Protected Material may be disclosed only to

                                                      6   the categories of persons and under the conditions described in this Order. When the Action has

                                                      7   been terminated, a Receiving Party must comply with the provisions of Section XIV below.

                                                      8                  2.        Protected Material must be stored and maintained by a Receiving Party at

                                                      9   a location and in a secure manner that ensures that access is limited to the persons authorized

                                                     10   under this Order.

                                                     11          B.      Disclosure of “CONFIDENTIAL” Information or Items
                                                                         1.        Unless otherwise ordered by the Court or permitted in writing by the
                      SAN FRANCISCO, CA 94111-3598




                                                     12
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   Designating Party, a Receiving Party may disclose any information or item designated

                                                     14   “CONFIDENTIAL” only to:

                                                     15                            a.     The Receiving Party’s Outside Counsel of Record in this Action,

                                                     16   as well as employees of said Outside Counsel of Record to whom it is reasonably necessary to

                                                     17   disclose the information for this Action;

                                                     18                            b.     The officers, directors, employees, agents and representatives

                                                     19   (including House Counsel) of the Receiving Party to whom disclosure is reasonably necessary

                                                     20   for this Action;

                                                     21                            c.     Experts (as defined in this Order) of the Receiving Party to whom

                                                     22   disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment

                                                     23   and Agreement to Be Bound” (Exhibit A);

                                                     24                            d.     The Court and its personnel;

                                                     25                            e.     Court reporters and their staff;

                                                     26                            f.     Professional jury or trial consultants, mock jurors, and Professional

                                                     27   Vendors to whom disclosure is reasonably necessary or this Action and who have signed the

                                                     28   “Acknowledgment and Agreement to be Bound” attached as Exhibit A hereto;
                                                                                                           -7-
                                                          Case No.                             STIPULATED PROTECTIVE ORDER
                                                          2:20-CV-07588-JWH (Ex)
                                                 Case 2:20-cv-07588-JWH-E Document 28 Filed 02/09/21 Page 8 of 12 Page ID #:161



                                                      1                            g.     The author or recipient of a document containing the information

                                                      2   or a custodian or other person who otherwise possessed or knew the information;

                                                      3                            h.     During their depositions, witnesses, and attorneys for witnesses, in

                                                      4   the Action to whom disclosure is reasonably necessary provided: (i) the deposing party requests

                                                      5   that the witness sign the “Acknowledgment and Agreement to Be Bound;” and (ii) they will not

                                                      6   be permitted to keep any confidential information unless they sign the “Acknowledgment and

                                                      7   Agreement to Be Bound,” unless otherwise agreed by the Designating Party or ordered by the

                                                      8   Court. Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected

                                                      9   Material may be separately bound by the court reporter and may not be disclosed to anyone

                                                     10   except as permitted under this Stipulated Protective Order; and

                                                     11                            i.     Any mediator or settlement officer, and their supporting personnel,
                      SAN FRANCISCO, CA 94111-3598




                                                     12   mutually agreed upon by any of the parties engaged in settlement discussions.
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   IX.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                                 OTHER LITIGATION
                                                     14
                                                                 A.      If a Party is served with a subpoena or a court order issued in other litigation that
                                                     15
                                                          compels disclosure of any information or items designated in this Action as “CONFIDENTIAL,”
                                                     16
                                                          that Party must:
                                                     17
                                                                         1.        Promptly notify in writing the Designating Party. Such notification shall
                                                     18
                                                          include a copy of the subpoena or court order;
                                                     19
                                                                         2.        Promptly notify in writing the party who caused the subpoena or order to
                                                     20
                                                          issue in the other litigation that some or all of the material covered by the subpoena or order is
                                                     21
                                                          subject to this Protective Order.      Such notification shall include a copy of this Stipulated
                                                     22
                                                          Protective Order; and
                                                     23
                                                                         3.        Cooperate with respect to all reasonable procedures sought to be pursued
                                                     24
                                                          by the Designating Party whose Protected Material may be affected.
                                                     25
                                                                 B.      If the Designating Party timely seeks a protective order, the Party served with the
                                                     26
                                                          subpoena or court order shall not produce any information designated in this action as
                                                     27
                                                          “CONFIDENTIAL” before a determination by the Court from which the subpoena or order
                                                     28
                                                                                                           -8-
                                                          Case No.                             STIPULATED PROTECTIVE ORDER
                                                          2:20-CV-07588-JWH (Ex)
                                                 Case 2:20-cv-07588-JWH-E Document 28 Filed 02/09/21 Page 9 of 12 Page ID #:162



                                                      1   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

                                                      2   shall bear the burden and expense of seeking protection in that court of its confidential material

                                                      3   and nothing in these provisions should be construed as authorizing or encouraging a Receiving

                                                      4   Party in this Action to disobey a lawful directive from another court.

                                                      5   X.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
                                                                   THIS LITIGATION
                                                      6
                                                                   A.     The terms of this Order are applicable to information produced by a Non-Party in
                                                      7
                                                          this Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties
                                                      8
                                                          in connection with this litigation is protected by the remedies and relief provided by this Order.
                                                      9
                                                          Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
                                                     10
                                                          additional protections.
                                                     11
                                                                   B.     In the event that a Party is required, by a valid discovery request, to produce a
                      SAN FRANCISCO, CA 94111-3598




                                                     12
SHARTSIS FRIESE LLP




                                                          Non-Party’s confidential information in its possession, and the Party is subject to an agreement
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13
                                                          with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
                                                     14
                                                                          1.        Promptly notify in writing the Requesting Party and the Non-Party that
                                                     15
                                                          some or all of the information requested is subject to a confidentiality agreement with a Non-
                                                     16
                                                          Party;
                                                     17
                                                                          2.        Promptly provide the Non-Party with a copy of the Stipulated Protective
                                                     18
                                                          Order in this Action, the relevant discovery request(s), and a reasonably specific description of
                                                     19
                                                          the information requested; and
                                                     20
                                                                          3.        Make the information requested available for inspection by the Non-Party,
                                                     21
                                                          if requested.
                                                     22
                                                                   C.     If the Non-Party fails to seek a protective order from this court within 14 days of
                                                     23
                                                          receiving the notice and accompanying information, the Receiving Party may produce the Non-
                                                     24
                                                          Party’s confidential information responsive to the discovery request. If the Non-Party timely
                                                     25
                                                          seeks a protective order, the Receiving Party shall not produce any information in its possession
                                                     26
                                                          or control that is subject to the confidentiality agreement with the Non-Party before a
                                                     27
                                                          determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
                                                     28
                                                                                                            -9-
                                                          Case No.                              STIPULATED PROTECTIVE ORDER
                                                          2:20-CV-07588-JWH (Ex)
                                              Case 2:20-cv-07588-JWH-E Document 28 Filed 02/09/21 Page 10 of 12 Page ID #:163



                                                      1   burden and expense of seeking protection in this court of its Protected Material.

                                                      2   XI.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                      3          A.      If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

                                                      4   Protected Material to any person or in any circumstance not authorized under this Stipulated

                                                      5   Protective Order, the Receiving Party must immediately (1) notify in writing the Designating

                                                      6   Party of the unauthorized disclosures, (2) use its best efforts to retrieve all unauthorized copies of

                                                      7   the Protected Material, (3) inform the person or persons to whom unauthorized disclosures were

                                                      8   made of all the terms of this Order, and (4) request such person or persons to execute the

                                                      9   “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit A.

                                                     10   XII.   MISCELLANEOUS
                                                     11          A.      Right to Further Relief
                      SAN FRANCISCO, CA 94111-3598




                                                     12          Nothing in this Order abridges the right of any person to seek its modification by the
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   Court in the future.
                                                     14          B.      Right to Assert Other Objections
                                                     15          By stipulating to the entry of this Protective Order, no Party waives any right it otherwise
                                                     16   would have to object to disclosing or producing any information or item on any ground not
                                                     17   addressed in this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                     18   any ground to use in evidence of any of the material covered by this Protective Order.
                                                     19          C.      Filing Protected Material
                                                     20          A Party that seeks to file under seal any Protected Material must comply with Civil Local
                                                     21   Rule 79-5. Protected Material may only be filed under seal pursuant to a court order authorizing
                                                     22   the sealing of the specific Protected Material at issue. If a Party's request to file Protected
                                                     23   Material under seal is denied by the Court, then the Receiving Party may file the information in
                                                     24   the public record unless otherwise instructed by the Court.
                                                     25   XIII. FINAL DISPOSITION
                                                     26          After the final disposition of this Action, as defined in Section V, within sixty (60) days
                                                     27   of a written request by the Designating Party, each Receiving Party must return all Protected
                                                     28   Material to the Producing Party or destroy such material and certify in writing that it has done so.
                                                                                                          - 10 -
                                                          Case No.                            STIPULATED PROTECTIVE ORDER
                                                          2:20-CV-07588-JWH (Ex)
                                              Case 2:20-cv-07588-JWH-E Document 28 Filed 02/09/21 Page 11 of 12 Page ID #:164



                                                      1   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                                                      2   summaries, and any other format reproducing or capturing any of the Protected Material.

                                                      3   Whether the Protected Material is returned or destroyed, the Receiving Party must submit a

                                                      4   written certification to the Producing Party (and, if not the same person or entity, to the

                                                      5   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all

                                                      6   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

                                                      7   not retained any copies, abstracts, compilations, summaries or any other format reproducing or

                                                      8   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

                                                      9   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

                                                     10   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

                                                     11   product, and consultant and expert work product, even if such materials contain Protected
                      SAN FRANCISCO, CA 94111-3598




                                                     12   Material. Any such archival copies that contain or constitute Protected Material remain subject
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   to this Protective Order as set forth in Section V.

                                                     14          Any violation of this Order may be punished by any and all appropriate measures

                                                     15   including, without limitation, contempt proceedings and/or monetary sanctions.

                                                     16          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                     17   Dated: February 3, 2021                               SHARTSIS FRIESE LLP
                                                     18

                                                     19
                                                                                                                By: SANJEET S. GANJAM
                                                     20
                                                                                                                Attorneys for Defendant STARCITY
                                                     21
                                                                                                                PROPERTIES, INC., a Delaware corporation
                                                     22
                                                          Dated: February 8, 2021                               BOWER & ASSOCIATES, APLC
                                                     23

                                                     24                                                         By: JEFFREY D. MONTEZ

                                                     25                                                         Attorneys for Plaintiff VENICE BUILDING,
                                                                                                                LLC, a Colorado limited liability company
                                                     26

                                                     27

                                                     28
                                                                                                          - 11 -
                                                          Case No.                            STIPULATED PROTECTIVE ORDER
                                                          2:20-CV-07588-JWH (Ex)
Case 2:20-cv-07588-JWH-E Document 28 Filed 02/09/21 Page 12 of 12 Page ID #:165
